MEMORANDUM **
Edmundo Bolivar-Nevarez appeals the judgment of conviction and 63-month sentence imposed following his guilty plea to illegal reentry after deportation. His attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issue for appeal.
Accordingly, we GRANT the motion to withdraw as counsel of record for appellant and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.